DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.
 
Allowable Subject Matter
Claims 1-5, 7-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Rogers et al. (WO 2015/058122 A1), Baule (GB 653697) and Simpson et al. (US 4,085,170).
Regarding claim 1, Rogers et al. discloses an electrical discharge plasma reactor system for treating a liquid, the reactor system comprising: a reactor chamber (14) configured to hold the liquid and a gas; a discharge electrode (18) disposed within the reactor chamber (14), wherein the discharge electrode (18) is disposed within the gas (see figure 3, reactor j); an opposing electrode (20) disposed within the gas within the reactor chamber (20) (see figure 3, reactor j); and a power supply connected to the discharge electrode and/or the opposing electrode, the power supply configured to induce the discharge electrode and the opposing electrode to generate plasma in the plasma-contact region (see Abstract; figures 1-6, paragraphs 0001-0047 and claims 1-20).
Simpson et al. discloses a contact area between a first phase of a multi-phase system and a liquid second phase of the system is increased by effecting transient electrical discharges between electrodes immersed in the liquid second phase or in a volume of liquid in acoustic communication with the liquid second phase; the first phase can be in the form of a particulate solid, a gas, or a liquid of lower density than that of the second phase (see Abstract); and a chamber (1), a liquid (15) and a gas (18); and the gas is diffused into the liquid through apertures (20) in a sieve plate (14) (see figure 1 and column 3, lines 14-33) resulting in a gas diffuser.
The prior art references fail to discloses an electrical discharge plasma reactor system comprising: one or more gas diffusers disposed within the liquid, wherein the one or more gas diffusers is configured to induce the generation of a layer of foam on a surface of the liquid in a plasma-contact region; and wherein the one or more gas diffusers are connected to the reactor chamber beneath the liquid, which is between the one or more gas diffusers and the gas.
Claims 2-4 depend on claim 1.
Regarding claim 5, Rogers et al. discloses an electrical discharge plasma reactor system for treating a liquid, the reactor system comprising: a reactor chamber (14) configured to hold the liquid and a gas; a discharge electrode (18) disposed within the reactor chamber (14), wherein the discharge electrode (18) is disposed within the gas (see figure 3, reactor j); an opposing electrode (20) disposed within the gas within the reactor chamber (14) (see figure 3, reactor j); and a power supply connected to the discharge electrode (18) and/or the opposing electrode (20), the power supply configured to induce the discharge electrode and the opposing electrode to generate plasma in a plasma-contact region; wherein the discharge electrode and the opposing electrode are separated by a distance (see figure 3, reactor j) such that the plasma generated forms a continuous spark that contacts a surface of the liquid as it spans the distance between the electrodes (see Abstract; figures 1-6, paragraphs 0001-0047 and claims 1-20).
Baule discloses forming foam in a foam-forming apparatus (1) by a paddle (5) driven for an electric motor (7) (see figure 1 and page 1, lines58-89).
Simpson et al. discloses a contact area between a first phase of a multi-phase system and a liquid second phase of the system is increased by effecting transient electrical discharges between electrodes immersed in the liquid second phase or in a volume of liquid in acoustic communication with the liquid second phase; the first phase can be in the form of a particulate solid, a gas, or a liquid of lower density than that of the second phase (see Abstract); and a chamber (1), a liquid (15) and a gas (18); and the gas is diffused into the liquid through apertures (20) in a sieve plate (14) (see figure 1 and column 3, lines 14-33) resulting in a gas diffuser.
The prior art references fail to disclose or suggest an electrical discharge plasma reactor system comprising: one or more gas diffusers disposed within the liquid, wherein the one or more gas diffusers is configured to induce the generation of a layer of foam on a surface of the liquid in a plasma-contact region; and wherein the one or more gas diffusers are connected to the reactor chamber beneath the liquid, which is between the one or more gas diffusers and the gas.
Claims 7 and 8 depend on claim 5.
Regarding claim 9, Rogers et al. discloses a method for treating a liquid, the method comprising the steps of: providing an electrical discharge plasma reactor including a reactor chamber (14)  configured to hold the liquid and a gas; positioning a discharge electrode (18) in the reactor chamber (14) above a surface of the liquid (see figure 3, reactor j); positioning an opposing electrode (20) in the reactor chamber (14) above the surface of the liquid (see figure 3, reactor j), wherein the opposing electrode (20) is separated from the discharge electrode by an inter-electrode gap; and delivering voltage to at least the discharge electrode (18) and inducing the discharge electrode (18) and the opposing electrode (20) to generate plasma in a plasma-contact region on the surface of the liquid to degrade at least one component dissolved within the liquid (see Abstract; figures 1-6, paragraphs 0001-0047 and claims 1-20).
Rogers et al. fails to disclose or suggest the step of generating foam in the plasma-contact region on the surface of the liquid.
Claims 11-20 depend on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed January 20, 2021, with respect to the 102(a)(2) rejection of 1-5, 7-9 and 11-20 and 112(b) rejection of claims 7 and 8 have been fully considered and are persuasive.  The 102(a)(2) rejection of 1-5, 7-9 and 11-20 and 112(b) rejection of claims 7 and 8 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774